DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Weiguo Chen on 09/07/2021.
The application has been amended as follows: 
11. (Currently Amended) The method of claim 8, wherein the encryption device is a third party device that is separated from the blockchain.

Response to Amendment
Claims 1-20 are pending. Claims 1, 3-4, 8, 10-13, 15 and 17-18 are currently amended. 

Terminal Disclaimer
The terminal disclaimer filed on 08/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10,931,439 and 10,985,908 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art Ramachandran et al. (US Pub No. 2018/0316492) discloses verifying the requestor is authorized to encrypt or decrypt data at the node before performing the encryption or decryption (Ramachandran, page 11, paragraph 0106), Smith et al. (US Pub No. 2015/0379510) discloses a block chain infrastructure and smart contracts to monetize data transactions involving changes to data included into a data supply chain. The link enables the data producer to install and activate the Smart Contract provided by the data buyer upon at least one processor on at least one electronic device of the data producer.  Smart contract terms in some embodiments include permission to decrypt data if the data is held by a third party (Smith, Abstract & page 6, paragraph 0086), Lancashire (US Pub No. 2019/0296915) discloses automatic transaction rebroadcasting for transient blockchains. In various embodiments, a first node among a plurality of nodes in a peer-to-peer blockchain network might identify one or more transactions and/or one or more transaction slips in at least one block preceding an identified block in a blockchain. The first node might determine whether each of the identified one or more transactions and/or one or more transaction slips satisfies one or more criteria for rebroadcasting. Based on a determination that at least one transaction Lancashire, Abstract), Davis (US Pub No. 2016/0342994) discloses linking blockchain transactions to privately verified identities includes: storing account profiles, each profile including data related to a transaction account including an account identifier and account data; receiving a transaction message, the message including a first data element configured to store a personal account number, a second data element configured to store a merchant identifier, and a third data element configured to store a blockchain network identifier; identifying a first account profile that includes the personal account number; identifying a second account profile that includes the merchant identifier; receiving a transaction notification, the notification indicating a transaction processed using a blockchain network associated with the blockchain network identifier and including a transaction identifier and an address identifier associated with the first or second account profile; and storing a linkage between the transaction identifier and the address identifier, the personal account number, and/or the merchant identifier (Davis, Abstract), Kinnaird et al. (US Pub No. 2018/0144340) discloses a system including a blockchain client node(s), a blockchain  and a third party.  In operation, as blockchain transactions  are received, a customized proof-of-work may be created  to include no return notification to the originating party.  Instead, the proof-of-work may identify the third party  that is going to reward the proof-of-work verifiers.  In this example, the proof-of-work is forwarded to the third party  along with select ledger data and metadata.  The third party  validates the proof-of-work and returns the encrypted notification Kinnaird, page 2, paragraph 0022), TREVETHAN (US Pub No. 2020/0136815) discloses constructing a digital time-lock contract between an agent and a client on the blockchain network, the agent having an agent address on the blockchain network and an associated agent signature, and the client having a client address on the blockchain network and an associated client signature.  The digital time-lock contract specifies that the agent holds the encryption private key corresponding to the encryption public key on the blockchain network and then releases the encryption private key to the blockchain network within a specified time window. A decryptor can request access to a decryption key by sending a transaction to a smart contract which triggers a function to check if a deadline t has passed.  If the time is right then the decryptor acquires the key (TREVETHAN, Abstract and page 2, paragraph 0021), Lu et al. (US Pub No. 2020/0374135) discloses encrypting the balance of the new account of each asset account of a transactor for transaction through the corresponding additive homomorphic key when the institution initiates a transaction, and broadcasting the encrypted balance of the new account to the intelligent contract of each node of the blockchain through the intelligent contract of the blockchain; and a decryption module, configured for obtaining a public key in the public-private key pair corresponding to the new account, generating an additive homomorphic key according to the key exchange protocol based on a supervision private key corresponding to the supervisor and the predetermined key exchange protocol and the public key in the public-private key pair, and decrypting the encrypted balance of the new account by using the generated additive homomorphic key when the supervisor checks the balance of the new account of the transactor (Lu, page 2, paragraph 0020), and BEN-ARI (US Pub No. 2018/0343114) discloses executing cryptographically secure transactions in a network comprising a public ledger, comprising associating a first proposed transaction with a public keys smart contract and associating at least a second transaction including private data and public data in said network with a cryptographically secure transaction (Ben-Ari, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “determining, through one or more smart contracts stored in the blockchain and based on the unencrypted part, whether the first blockchain node has a permission to decrypt the encrypted data; if the first blockchain node has the permission: sending the encrypted data to an encryption device through the one or more smart contracts to cause the encryption device to decrypt the encrypted data and return data obtained from the decryption to the first blockchain node; determining, through the one or more smart contracts, a reward value to be added to an account of the second blockchain node for sharing the encrypted data; and sending a node identifier of the second blockchain node and the reward value to blockchain nodes of the blockchain, enabling each of the blockchain nodes to store the node identifier and the reward value in the blockchain after the node identifier of the second blockchain node and the reward value are successfully verified through a consensus verification” (as recited in claim 1), “if the first blockchain node has the permission, determining, through the one or more smart contracts, an expense to be deducted from an account of the first blockchain node; sending, through the one or more smart contracts, a node identifier of the first blockchain node and the expense to the other blockchain nodes associated with the blockchain to cause each of the other blockchain nodes to store the node identifier of the first blockchain node and the expense in the blockchain after successfully performing consensus verification on the node identifier and the expense; receiving, from the first blockchain node, a refill certificate comprising a refill value to be added to an account of the first blockchain node; and sending the node identifier of the first blockchain node and the refill certificate to blockchain nodes of the blockchain, enabling each of the blockchain nodes to store the node identifier and the refill value in the blockchain after the node identifier and the refill value are successfully verified through a consensus verification” (as recited in claim 8) and “receiving, from a first blockchain node associated with a blockchain, a query for encrypted data stored in the blockchain, wherein the encrypted data comprises an unencrypted part and the query comprises a data query condition; determining, through one or more smart contracts stored in the blockchain, whether the unencrypted part comprised in the encrypted data stored in the blockchain satisfies the data query condition; and 26Client Ref. No.: A12778USC2 Attorney Docket No.: 50GL-329304 if the unencrypted part satisfying the data query condition, sending the encrypted data to an encryption device through the one or more smart contracts to cause the encryption device to decrypt the encrypted data and return data obtained from the decryption to the first blockchain node, wherein the encryption device is a third-party device separated from the blockchain; or if the unencrypted part not satisfying the data query condition, refusing to send the encrypted data to the encryption device” (as recited in claim 14). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437   

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437